PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/927,707
Filing Date: 30 Oct 2015
Appellant(s): HRYBOK, VLADYSLAV



__________________
James D. Hallenbeck
Reg. No. 63,561
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 3, 2021.


(1)	GROUNDS OF REJECTION 
Every ground of rejection set forth in the final Office action dated September 3, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

I. WITHDRAWN REJECTIONS
Claims 1, 4-13, and 15-20, were rejected as being unpatentable under 35 U.S.C. § 103. This rejection is hereby withdrawn.

II. NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

III. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
The following ground(s) of rejection are applicable to the appealed claims: Claims 1, 4-13, and 15-20, are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Claim Rejections - 35 USC § 101








35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1, 4-13, and 15-20, are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  

The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
Conclusion of Step 1 Analysis: Therefore, claims 1, 4-13, and 15-20, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1, 4-13, and 15-20, however, recite an abstract idea that belongs to certain methods of organizing human behavior – commercial interactions (i.e., marketing or sales activities or behaviors and business relationships) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 15, and 18, which set forth or describe the recited abstract idea, are: “storing the deposit-only credit card number but not the credit card number for retrieval for a subsequent crediting to the account associated with the purchase transaction” (claim 1), “associating the deposit only credit card number with a transaction identifier of the purchase transaction, wherein the transaction identifier is uniquely associated with the retailer associated with the purchase transaction, and wherein the transaction identifier is usable for crediting to the account, and is not usable to make purchases or withdrawals from the account” (claim 1), “transmitting the electronic data representing the credit card number and a request to authorize the purchase transaction” (claim 15), “associating the deposit only credit card number with a transaction identifier of the purchase transaction, wherein the transaction identifier is uniquely associated with the retailer associated with the purchase transaction, wherein the transaction identifier is 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 15, and 18, recite additional limitations: “receiving, for a purchase transaction, electronic data representing a credit card number associated with an account, the account being configured see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) 
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 15, and 18, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1, 15, and 18, are: “a database associated with a retailer transaction processing system” (claims 1 and 15), “a financial institution payment processing system” (claim 15), “a database associated with a retailer” (claim 18), “a terminal in electronic communication with the database” (claim 18), and “a financial institution payment processing system” (claim 18). The Applicant’s specification describes these additional elements in following terms: 
[0026] Terminal 304 can be configured to transmit, to a financial institution payment processing system 306, the credit card number and a request to authorize the purchase transaction. Examples of financial institutions can include a bank, credit union, credit card company, and others. The financial institution payment processing system 306 can be a computer system associated with the financial institution and configured to electronically conduct transactions associated with accounts held at the financial institution. 

[0027] Terminal 304 can be configured to receive, from the financial institution payment processing system 306, an authorization of the purchase transaction and an identifier associated with the account and useable only for crediting to the account. In some examples, the identifier is uniquely associated with the account. In some examples, the identifier is uniquely associated with a retailer associated with a retailer transaction processing system. 

[0028] Terminal 304 can be configured to store, in a database 302, the identifier but not the credit card number, and an association of the identifier with a transaction identifier of the purchase transaction. Explicitly not storing the credit card number reduces a security risk for the retailer or service provider, which is desirable. The database can be associated with a retailer transaction processing system and can store the identifier for  

This is a description of a general-purpose computer. Individually, thus, the additional elements of independent claims 1, 15, and 18, are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 15, and 18, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 4-13 depend on independent claim 1; dependent claims 16 and 17 depend on independent claim 15; and dependent claims 19 and 20 depend on independent claim 18. The elements in dependent claims 1, 15, and 18, which set forth or describe the abstract idea, are: “storing, in the database, the association of the deposit-only credit card number with the transaction identifier of the purchase transaction” (claim 4), “transmitting, to a financial institution payment processing system, electronic data representing the credit card number” (claim 5), “receiving the electronic data representing deposit-only credit card number from the financial institution payment processing system” (claim 6), “transmitting, to the financial institution payment processing system, along with the credit card number, a request to authorize the purchase transaction” (claim 7), “receiving, from the financial institution payment processing system, along with the electronic data representing the deposit-only credit card number, electronic data 
Conclusion of Dependent Claims Analysis: Dependent claims 4-13, 16, 17, 19, and 20, do not correct the deficiencies of independent claims 1, 15, and 18, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1, 4-13, and 15-20, are rejected as directed to an abstract idea that belongs to certain methods of organizing human behavior – commercial interactions (i.e., marketing or sales activities or behaviors and business relationships) without “significantly more” under 35 USC § 101.

(2)	RESPONSE TO APPELLANT’S ARGUMENTS
The following response is applicable to the Appellant's arguments with respect to the appealed claims:



Examiner rejected claims 1, 4-13, and 15-20, under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

(1) 	Appellant argues: “The claims are not directed to an abstract idea . . . the independent claims are not directed to the actual sales transaction itself, but a method of receiving and storing electronic data that represents a deposit-only credit card number associated with an account after a transaction is completed . . .  [w]hile the claims do recite that the system receives electronic data representing a deposit-only credit card number associated with an account after the purchase transaction is completed, the system is not used to process the actual purchase.” (Appellant’s Brief: pages 8-9). Examiner respectfully disagrees. 
The instant claim elements involve electronic data associated with credit cards used for a purchase transaction are, therefore, related to/part of commercial interactions (i.e., marketing or sales activities or behaviors and business relationships). Thus, Examiner found that the instant claims recite an abstract idea that belongs to certain methods of organizing human behavior – commercial interactions (i.e., marketing or sales activities or behaviors and business relationships).  

 (2)	Appellant argues: “The claims recite a practical application . . . [i] the present claims recite additional elements that integrate the alleged abstract idea into a practical application . . . [ii] Appellants submit that what is currently recited in the claims are patent-eligible for a similar rationale as the claims discussed in the case McRo v. Bandai Namco Games America'’, (hereinafter “McRo”) . . . the present claims describe a similar type of automation and removal of human action to what was at issue in McRo” (Appellant’s Brief: pages 9-10). Examiner respectfully disagrees.
	[i] There are simply no additional limitations in independent claims 1, 15, and 18, that render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); or show patent eligibility under MPEP § 2106.05(c) (particular transformations) or MPEP § 2106.05(e) (other meaningful limitations). Further, Examiner determines that the additional elements do not integrate the exception into a practical application because the additional elements are generic computer components and they are recited at a high level of generality. Therefore, these additional elements do not integrate the abstract idea into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea.
[ii] In FairWarning, the Federal Circuit Court distinguished the claims at issue from the claims in McRO: “FairWarning’s claims merely implement an old practice in a new environment. … Although FairWarning’s claims require the use of a computer, it is this incorporation of a computer, not the claimed rule, that purportedly “improve[s] [the] existing technological process” by allowing the automation of further tasks. Alice, 134 S. Ct. at 2358.” (7-8). This is similar to instant claims 1, 4-13, and 15-20, which require a use of a computer, and it is this use of computer instead of a claimed rule that improves existing technological process. Therefore, the instant claims 1, 4-13, and 15-20, are not patent eligible under 35 U.S.C. § 101 in view of McRO.

 (3)	CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

March 21, 2020

/VIRPI H KANERVO/            Primary Examiner, Art Unit 3691                                                                                                                                                                                                                                                                                                                                                                                    
Conferees:
/ALEXANDER G KALINOWSKI/            Supervisory Patent Examiner, Art Unit 3691     

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                                                                                                                                                                                                                             
Requirement to Pay Appeal Forwarding Fee: In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.